DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 06/24/2020.
2.	Claims 1 - 25 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application: China 201610302102.8 filed on May 9th, 2016.
Domestic benefit is claimed with regards to US Patent Application No. 15/453,110 filed on March 8, 2017.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 06/24/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


Information Disclosure Statement
1. 	 The information disclosure statement filed on 06/24/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 06/24/2020 are acceptable for examination purposes.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Claim Objections

Claims 1 – 14 are objected to for the following reason:

 	Regarding claims 1, 4 and 7 the word “…can …” renders the claim indefinite because it is unclear whether the limitation(s) following this word is/are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claims 2 – 3, 5 – 6 and 8 - 13 are objected to by virtue of their dependency on an objected based claim.
2.	With respect to claim 1,considering the following limitation: 
	“…wherein the broadcast-type signals and channels comprise at least one of a synchronization signal, a broadcast channel and a common control channel”, if the synchronization signal option above is selected (at least one) , then the limitation below will not be valid: 
“ …wherein transmitting the broadcast-type signals and channels through the dedicated resource unit comprises: transmitting the broadcast channel and/or the common control channel to the user equipment by using a preset broadcast reference signal”.
 	In other words since you are given an option and if the  synchronization signal is selected , how can the user equipment transmits the broadcast signal and channels by using the broadcast channel and/or common control channel if not selected. Clarification to the claim language is required. See other independent claims for the  same issue above. The claims are examined as best understood.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1  - 21 of U.S. Patent No. US 10, 736, 017. Although the claims at issue are not identical, they are not patentably distinct from each other, please see table below for analysis:
16/910, 596
US 10, 736,017
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 11

Claim 11
Claim 18
Claim 14
Claim 19
Claim 15
Claim 20
Claim 16
Claim 21
Claim 17
Claim 22
Claim 18
Claim 23
Claim 19
Claim 24
Claim 20
Claim 25
Claim 21



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 4, 6 – 16 and 18 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 2015/0296514 A1) in view of Chen et al. (US .
	Regarding claim 1, Morioka discloses: A method for controlling a user equipment (abstract, the communication devices are controlled by a base station with regards to resource allocation, see figure 1), comprising:
 transmitting broadcast-type signals and channels to the user equipment through a dedicated resource unit so that the user equipment can accesses a network (see figure 4, the center frequency 530 (narrowband region and is interpreted as the dedicated resource unit) houses the broadcast type signal and channels since this information (SSS/PSS/PBCH and VC-PDCCH) is broadcast to multiple UEs see ¶ 0054 and ¶ 0056);
 wherein the dedicated resource unit is only configured to transmit the broadcast-type signals and channels (figure 4, the 1.4 MHZ strip is used only  (dedicated) to transmit the broadcast channel and signals, this is refer to as a narrowband region, see ¶ 0055 - ¶ 0056, also see figure 5), and is continuous in a frequency domain and a time domain (figure 4, the narrow band strip (530) is considered the dedicated resource unit , since it is dedicated to particular/specific UEs in the system, notice the strip of 1.4 MHz is part of a larger bandwidth 532 which is continuous in frequency in the vertical direction and continuous in time in the horizontal direction, see also figure 5)
wherein the broadcast-type signals and channels comprise at least one of a  synchronization signal, a broadcast channel (¶ 0054, the broadcast signal in the narrowband region label 530 in figure 4 and seen in ¶ 0054 contains PSS/SSS and PBCH, see also figure 5) and a common control channel (Figurer 4 and ¶ 0056, the narrow band region label 530 in figure 4 also carry the VC-PDCCH which is known as the common control channel see ¶ 0056, in other words the VC- PDCCH is received by every VC UEs (common to the UEs) so they can obtain control information for proper decoding of downlink information (¶ 0059 and ¶ 0060)  ).
[Note: additional reference of Xiong et al. (US 2018/0152269 A1, support is found in the provisional application) , Abstract, ¶ 0068 - ¶ 0069, figure 11, ¶ 0035,  ¶ 0039, discloses all the elements cover by the primary reference above. See also Xue et al. (US 2017/0245, 278), ¶ 0109]
Morioka does not explicitly discloses: wherein transmitting the broadcast-type signals and channels through the dedicated resource unit comprises: transmitting the broadcast channel and/or the common control channel to the user equipment by using a preset broadcast reference signal.
However Chen discloses: transmitting the broadcast-type signals and channels through the dedicated resource unit comprises: transmitting the broadcast channel and/or the common control channel to the user equipment by using a preset broadcast reference signal.[¶ 0078, that is the RS (first type (preset/predefined) ) is used to transmit the PBCH, the RS in this case as seen in ¶ 0007 is cell specific reference signal which is well known to be a broadcast reference signal [such assertion is seen in the reference of Sorrentino et al. (US 2015/0181570 A1), see ¶ 0008, in which it is broadcast periodically] a second type of RS is used to transmit the PDCCH and PDSCH, note in the primary reference the VD-PDCCH is known as the common control channel and apply this idea of transmitting the common control channel by the use of the RS would have been obvious since different types of RS ([reset/predefined) are used in transmit the PBCH, PDCCH and PDSCH. The different types of reference signals are preset since they are selected and predefined for different transmission purposes] 
 [See also Sadiq et al. (US 10, 187, 169) which covers the limitation accounted for by the reference of Chen, see Column 11, lines 37 – 50, whereby a reference signal is determined and used to transmit the PBCH, such reference signal can be a CRS (column 18 , lines 20 – 22) , and as explained earlier CRS are broadcast type reference signals.  In Column 19, lines 20 – 25, it can be clearly seen that the reference signals has to be preset that is different when being used to transmit the PBCH]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morioka’s system in view of Chen. The motivation for making the above modification would have been to resolve at least the problem in the related art of not knowing which RS is to be used to transmit NB-IOT channel transmission [¶ 0005 of Chen].

 	Claim 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Claim 2, Morioka further discloses:  The method for controlling the user equipment according to claim 1, wherein the dedicated resource unit comprises a subframe or a transmission time interval in the time domain.  (figure 7 of Morioka that is the VC-PDCCH occupies two slots within the subframe and is refer to as the dedicated resource units).

Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, Morioka further discloses:  The method for controlling the user equipment according to claim 1, wherein a time domain position and a frequency domain position of the dedicated resource unit are a predefined time domain position and a predefined frequency domain position respectively. (figure 3 – 5, the narrowband region is specific to a particular time domain position and frequency domain position, about 1.4 MHz).

 	Claim 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Claim 6, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein transmitting the broadcast-type signals and channels to the user equipment through the dedicated resource unit comprises: transmitting the broadcast-type signals and channels repeatedly in a plurality of the dedicated resource unit of different time domain positions and/or different frequency domain positions.  (figure 3 to 5, these figures only represents a single subframe, additional subframes that follows has a similar narrowband region repeated that reflects everything in 530 of figure 4).

Claim 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 7, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the broadcast-type signals and channels comprise a plurality of signals and/or channels, and the plurality of signals and/or channels located in a same dedicated resource unit are independently encoded and modulated, so that the user equipment independently demodulates and decodes the plurality of signals and/or channels located in the same dedicated resource unit.  (¶ 0056, it is implied since the region of 530 of figure 4 – 5 has separate partition that indicates a different encoding and modulation being involved so that when the UE receives the SS/PBCH or VC-PDCCH it will perform demodulation and decoding accordingly and independently of each other in the dedicated resources of region 530).

 	Claim 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

Claim  8, Morioka further discloses: method for controlling the user equipment according to claim 1, wherein the broadcast-type signals and channels comprise a plurality of signals and/or channels, and there is a sequence among the plurality of signals and/or channels located in a same dedicated resource unit in the time domain.  (figure 4 and 5, dedicated narrowband region 530 houses a plurality of signals and broadcast channels (SSS/PBCH) see time domain on the horizontal axis).


Claim  9, Morioka further discloses: The method for controlling the user equipment according to claim 10, wherein the broadcast-type signals and channels comprise a synchronization signal, a broadcast channel and a common control channel, and the synchronization signal, the broadcast channel and the Case No. UNT0209US3 Serial No. 15/453,110common control channel are sequentially arranged in the dedicated resource unit in the time domain.   (figure 4 and 5, dedicated narrowband region 530 houses a plurality of signals:  broadcast channels (SSS/PBCH) and VC-PDCCH all arranged in sequence in the dedicated region 530 along the time horizontal axis).

Claim 21 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

 	Claim  10, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the user equipment is any of an enhanced mobile broadband user equipment, a large-scale machine-type communication user equipment and a high reliability and low latency communication user equipment. (¶ 0003, ¶ 0043, MTC (machine type communication)/smart meters (¶ 0043)).

 	Claim 23 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 10.

            Claim 11, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the user equipment comprises different kinds of user equipment, the different kinds of user equipment correspond to different kinds of broadcast-type signals and channels, and the method further comprises: dividing the dedicated resource unit into a plurality of dedicated resource subunits according to the different kinds of user equipment; and transmitting the broadcast-type signals and channels to the user equipment through the dedicated resource unit comprises: transmitting the different kinds of broadcast-type signals and channels through the plurality of dedicated resource subunits, wherein each of the plurality of dedicated resource subunits is independently encoded and modulated (figure 4 – 5 and figure 7, the narrowband resource 530 is divided up to transmit the PBCH/PSS/SSS and VC-PDCCH all located in the narrowband dedicated region, the different kind of user equipment are seen in figure 6 and 7 (¶ 0003 and ¶ 0043), these region are known in the art to be independently encoded and modulated. See supporting reference of Kim et al. (US 2018/0054289 A1), figure 13 and description in ¶ 0240 – 241) for different kinds of broadcast type signals for the different UEs). 

Claim 24 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.

 	Claim 12, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the user equipment comprises different kinds of user equipment, the different kinds of user equipment correspond to different kinds of broadcast-type signals and channels, and the different kinds of broadcast-type signals and channels in the dedicated resource unit are encoded and modulated in hybrid. (see figure 6, the different kinds of user equipment is seen in ¶ 0003 and ¶ 0043, these different user equipment are see in in figure 6 and 7, that is UEc and UEb, these different regions are modulated and encoded, such hybrid encoding and modulation is well known in the art and would have been obvious to one of ordinary skilled in the current technology. See supporting reference of Kim et al. (US 2018/0054289 A1), figure 13 and description in ¶ 0240 – 241) for different kinds of broadcast type signals for the different UEs along with a specific encoding scheme).

Claim 25 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 12.

 	Claim 4, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein transmitting the broadcast-type signals and channels to the user equipment comprises: transmitting the broadcast-type signals and channels to the user equipment according to a preset basic carrier configuration   so that user equipment of different kinds can recognize the broadcast-type signals and channels.   (Figure 3, the PSS/SS/PBCH and VC-PDCCH region is transmitted on a specific region of the bandwidth, this can also be seen in figure 4 and 5, that is VC-PDCCH (common control channel) is placed specifically in the 1.4Mhz region. The various UE will be able to recognize the band over which the transmission is happening).

Claim 16 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Regarding claim 22, Morioka further discloses:  The method for controlling the user equipment according to claim 21, wherein the broadcast-type signals and channels [ Figures 4 and 5]; and processing the plurality of signals and/or channels located in the same dedicated resource unit sequentially according to the sequence of the plurality of signals and/or channels located in the same dedicated resource unit in the time domain comprises: searching the synchronization signal; determining configuration of the broadcast channel based on the synchronization signal; detecting the broadcast channel; determining configuration of the common control channel according to information of the broadcast channel; and detecting the common control channel. [as seen in ¶ 0040, the PSS and SSS has to be decoded first to determine frame synchronization and obtain the cell ID, the PBCH is then obtained based on the synchronization signals in order to access the cell. ¶ 0055 (latter part), the VC-PDCCH (common control channel as explained in claim 1) is provided with SS/PBCH, that is the common control channel is determined based on the SS/PBCH. Claim 22 is the normal procedure of how the cell decodes each control inforamtion in order to attach to the network].

2.	Claims  5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 2015/0296514 A1) in view of Chen et al. (US 2019/0007932 A1) and Furuskog et al. (US 2015/0229342 A1).
 Regarding claim 5, Morioka in view of Chen discloses: The method for controlling the user equipment according to claim 4 (see rejected claim 4). Morioka further discloses: wherein the basic carrier configuration comprises a subcarrier spacing (figure 3, and figure 4 – 5, for the transmission of the VC-PDCCH specific subcarrier spacing must be used although not explicitly disclosed by the reference it is well known in the art that specific subcarrier spacing must be used in transmitting the VC-PDCCH, support for such a claim is seen in the reference of Xu et al. (US 2014/0198685 A1), ¶ 0116; Ahmadi (US 2013/0114525 A1), figure 2B and ¶ 0077; Seo (US 2015/0092690), ¶ 0106 and ¶ 111. In other words the VC-PDCCH in the primary reference operates the same way as the E-PDCCH for a specific type of devices in the network (¶ 0060 of Morioka and figure 7, that is the VC-PDCCH operates like the ePDCCH) hence applying the same configuration for the VC-PDCCH is the same as the EPDCCH for narrow band transmission).
Morioka in view of Chen does not disclose explicitly:  wherein the basic carrier configuration comprises: a subcarrier spacing and a cyclic prefix length, however in the same field of endeavor Furuskog disclose the above feature see (¶ 0016, that is the EPDCCH can be configured with regards to a particular CP length. In other words the VC-PDCCH in the primary reference operates the same way as the E-PDCCH for a specific type of devices in the network (¶ 0060 of Morioka and figure 7, that is the VC-PDCCH operates line the ePDCCH) hence applying the same configuration for the VC-PDCCH is the same as the EPDCCH for narrow band transmission).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morioka’s system in view of Chen and Furuskog. The motivation for making the above modification would have been for localized transmission of the EPDCCH (¶ 0016 of Furuskog). 

Claim 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463